Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-10 are objected to because the reference numerals must be in parentheses or crossed out.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-10 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by CN 107091127 (Yucheng, also note the equivalent English version of this patent by referring to US 2020/0131941).
Regarding independent claims 1, 10, Yucheng discloses a system (Fig. 3, Fig. 4, Fig. 5, Fig. 6) for a power generation plant, comprising: a boiler (4) having a superheater (9); a first header (8) fluidly coupled to an outlet of the superheater (9) and being configured to receive steam from the superheater (9); a turbine (1) located generally adjacent to the outlet of the superheater (9); and a main steam piping system extending from the first header (8) to the turbine (1) and being configured to direct a flow of the steam from the first header (8) to the turbine (1); wherein the system includes a first flexible coupling tube portion (6, 7) upstream from the first header (8), 
Regarding claim 2: a first flexible coupling tube portion comprising an array of tubes (6, 7) fluidly coupling the outlet of the superheater (9) to the first header (8),

Regarding claim 3: the first array of tubes (6, 7) of the first flexible coupling tube portion including a generally vertical portion (6), and a generally horizontal portion (7),

Regarding claim 4: a system, wherein each tube of the first array of tubes (6, 7) is flexible in response to thermal displacement of the boiler (3),



Regarding claim 6: the first header (8) being located outside of a main body of the boiler (3),

Regarding claim 7: a system, wherein the turbine (1) has an axis of rotation that is oriented generally orthogonal (see Fig. 6) to a face of the boiler (3).
Regarding claim 9, Yucheng discloses also a system comprising: a reheater (5) within the boiler (3); a second header (2) fluidly coupled to an outlet of the reheater (5) and being configured to receive steam from the reheater (5); a second turbine elevated to a location generally adjacent to the outlet of the reheater (5); and a hot reheat piping system extending from the second header (2) to the second turbine and being configured to direct a flow of the steam from the second header (2) to the second turbine; wherein the system includes a second flexible coupling tube portion (6, 7) upstream from the second header (2) operative to flex relative the second header (2) and the boiler (3) in response to a thermal displacement of the boiler.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claim 8 is rejected under 35 U.S.C. § 103(a) as being unpatentable over CN 107091127 (Yucheng).  Yucheng discloses all the claimed subject matter as set forth above in the rejection of claim 1, but does not disclose the specific diameter and wall thickness.  However, according to MPEP 2144.05,  II. ROUTINE OPTIMIZATION, A) Optimization Within Prior Art Conditions or Through Routine Experimentation, In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art."). The concept of changing the diameter and thickness in the claims involves only change of proportions of the materials, or the result of “routine optimization”.  Since Yucheng clearly discloses the same Rankine cycle with pipe bundles, it would have been a “routine optimization” for a person having ordinary skill in the art to elect the specific diameter and thickness as claimed in Yucheng for the purpose of delivering sufficient fluid based on the specifically set diameter/thickness.  

Claims 1-10 are rejected under 35 U.S.C. § 103(a) as being unpatentable over CN 107091127 (Yucheng) in view of US 2009/0021010 (Walker).  Yucheng as modified .
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Linning, Jones, Duffy, and Lech disclose flexible/plastic pipes in steam turbine cycles.














Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

     	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi, can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
3/8/2021